UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                        No. 98-4366

ADRIEL TORRES BURGOS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, District Judge.
(CR-97-155)

Submitted: March 16, 1999

Decided: April 6, 1999

Before WILLIAMS and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

Philip J. Roth, Jr., Asheville, North Carolina, for Appellant. Gretchen
C. F. Shappert, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Adriel Torres Burgos appeals from his conviction, pursuant to a
guilty plea, of one count of racketeering, see 18 U.S.C.A. § 1961(1),
(5) (West 1984 & Supp. 1998) (Count 1), one count of conspiracy to
commit racketeering, see 18 U.S.C.A. § 1962(d) (West 1984 & Supp.
1998) (Count 2), one count of conspiracy to possess with intent to dis-
tribute and distribute cocaine, methamphetamine and marijuana, see
21 U.S.C. § 846 (1994) (Count 3), six counts of possession with intent
to distribute methamphetamine, see 21 U.S.C.§ 841(a)(1) (1994)
(Counts 6 to 11), one count of enterprise in aid of racketeering activ-
ity, see 18 U.S.C. § 1959(b)(2) (1994) (Count 12), and one count of
using and carrying a firearm and abetting same during and in relation
to a crime of violence, see 18 U.S.C.A.§ 924(c) (West Supp. 1998)
(Count 13). Burgos' attorney has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), certifying that Burgos' appeal does
not present any meritorious issues.1 Burgos has filed two pro se sup-
plemental briefs. He contends that the Government prosecutors pro-
cured testimony in violation of 18 U.S.C. § 201(c)(2) (1994)2 and that
his guilty plea was involuntary because of alleged overbroad condi-
tions of probation in the plea agreement. We affirm in part and dis-
miss in part.

During trial, Burgos and his co-defendants entered into plea agree-
ments with the Government. Burgos agreed to plead guilty to a series
_________________________________________________________________
1 Counsel's Anders brief raises the issue of whether the Government
procured testimony in violation of 18 U.S.C. § 201(c)(2) (1994). Counsel
asserts that the issue will not stand scrutiny by this Court. Since filing
the Anders brief, counsel has withdrawn the issue from this Court's con-
sideration.
2 Section 201(c)(2) prohibits giving anything of value in exchange for
sworn testimony.

                    2
of offenses arising from his participation in a drug distribution enter-
prise. Burgos also agreed to waive his right to challenge his convic-
tion in a direct appeal or other post-conviction action excepting
claims of ineffective assistance of counsel and prosecutorial miscon-
duct. Pursuant to Fed. R. Crim P. 11(e)(1)(c), the Government agreed
to recommend that the sentence on counts one and two be sixty
months' probation and that the sentence on the remaining counts be
ninety-six months' imprisonment.

After reviewing the record, we find that the court conducted a
proper Rule 11 hearing. The court determined that Burgos was com-
petent to enter a plea and that he understood the charges against him.
He was informed of the maximum and minimum sentences and the
possible fines. The court also reviewed the plea agreement with Bur-
gos, including a review of Burgos' waiver of appellate rights. Burgos
stated that he understood he was waiving his right to raise certain
issues on appeal except for ineffective assistance of counsel and pro-
secutorial misconduct. Burgos stated that he was not promised any-
thing other than what was in the agreement. He was informed of the
rights he was waiving by entering a guilty plea. After hearing from
the Government and considering the evidence at trial, the court found
a sound factual basis for accepting the guilty plea. The court found
that based on evidence presented at trial and other background infor-
mation, it was not necessary to prepare a presentence investigation
report. The court imposed the sentence agreed to by the parties as
contained in the plea agreement.

On appeal, Burgos contends that his guilty plea, which imposed as
a condition of probation that Burgos refrain from owning or operating
motorcycles or attending motorcycle events or being employed in the
adult entertainment industry or having contact with persons in those
industries while he is incarcerated, was overbroad. He also relies on
United States v. Singleton, 144 F.3d 1343 (10th Cir. 1998) to assert
that prosecutors violated 18 U.S.C. § 201(c)(2).

The Government has filed a motion to dismiss the appeal based
upon Burgos' waiver of his appellate rights in his plea agreement.
Because Burgos' waiver was knowing and voluntary, we grant the
motion as to his appellate contention that the agreement was over-
broad. We deny it as to his Singleton claim because Burgos did not

                    3
waive his right to appeal on the basis of prosecutorial misconduct.
This claim, however, is meritless. Singleton has been rejected by the
Tenth Circuit in an en banc opinion, see United States v. Singleton,
___ F.3d ___, 1999 WL 6469 (10th Cir. Jan. 8, 1999) (No. 97-3178)
(en banc), and we find the rationale of that opinion persuasive.

Pursuant to the requirements of Anders, this court has reviewed the
record for potential error and has found none. Therefore, we affirm
Burgos' convictions and sentences. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move this court for leave to withdraw
from representation. Counsel's motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART

                     4